

Exhibit 10.1
IMMUNOGEN, INC.
RESTATED STOCK OPTION PLAN
(as amended through February 1, 2006)


 
1. DEFINITIONS AND PURPOSES.
 


A. Definitions


Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this Restated Stock Option Plan, have the following
meanings:



 
1.
Administrator means the Board of Directors, unless it has delegated power to act
on its behalf to a committee. (See Article 3)




 
2.
Affiliate means a corporation which, for purposes of Section 424 of the Code, is
a parent or subsidiary of the Company, direct or indirect.




 
3.
Board of Directors means the Board of Directors of the Company.




 
4.
Code means the United States Internal Revenue Code of 1986, as amended.




 
5.
Committee means the Committee to which the Board of Directors has delegated
power to act under or pursuant to the provisions of the Plan.




 
6.
Company means ImmunoGen, Inc., a Massachusetts corporation.




 
7.
Disability or Disabled means permanent and total disability as defined in
Section 22(e)(3) of the Code.




 
8.
Fair Market Value of a Share of Common Stock means:



a. If such Shares are then listed on any national securities exchange, the fair
market value shall be the mean between the high and low sales prices, if any, on
the largest exchange on the date of the grant of the Option, or, if none, on the
most recent trade date thirty (30) days or less prior to the date of the grant
of the Option;


b. If the Shares are not then listed on any such exchange, the fair market value
of such Shares shall be the last sale price, if any, as reported in the National
Association of Securities Dealers Automated Quotation System (NASDAQ) for the
date of the grant of the Options, or if none, for the most recent trade date
thirty (30) days or less prior to the date of the grant of the Option for which
such last sale price is reported;


--------------------------------------------------------------------------------



c. If the Shares are not then either listed on any such exchange or quoted in
NASDAQ, the fair market value shall be the mean between the average of the "Bid"
and the average of the "Ask" prices, if any, as reported in the National Daily
Quotation Service for the date of the grant of the option, or, if none, for the
most recent trade date thirty (30) days or less prior to the date of the grant
of the Option for which such quotations are reported; and


d. If the market value cannot be determined under the preceding three
paragraphs, it shall be determined in good faith by the Board of Directors.



 
9.
ISO means an option meant to qualify as an incentive stock option under Code
Section 422.




 
10.
Key Employee means an employee of the Company or of an Affiliate (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of an Affiliate), designated by the Administrator to be eligible
to be granted one or more Options under the Plan.



11. Non-Qualified Option means an option which is not intended to qualify as an
ISO.


12. Option means an ISO or Non-Qualified Option granted under the Plan.


13. Option Agreement means an agreement between the Company and a Participant
executed and delivered pursuant to the Plan, in such form as the Administrator
shall approve.


14. Participant means a Key Employee, director or consultant to whom one or more
Options are granted under the Plan.


15. Participant's Survivors means a deceased Participant's legal representatives
and/or any person or persons who acquired the Participant's rights to an Option
by will or by the laws of descent and distribution.


16. Plan means this Restated Stock Option Plan.


17. Shares means shares of the common stock, $.01 par value, of the Company
("Common Stock") as to which Options have been or may be granted under the Plan
or any shares of capital stock into which the Shares are changed or for which
they are exchanged within the provisions of Article 2 of the Plan. The shares
issued upon exercise of Options granted under the Plan may be authorized and
unissued shares or shares held by the Company in its treasury, or both.


    B. Purposes of the Plan

2

--------------------------------------------------------------------------------



The Plan is intended to encourage ownership of Shares by Key Employees,
non-employee directors and certain consultants of the Company in order to
attract such people, to induce them to work for the benefit of the Company or of
an Affiliate and to provide additional incentive for them to promote the success
of the Company or of an Affiliate. The Plan provides for the issuance of ISOs
and Non-Qualified Options. The Plan shall be treated as an amendment to and
restatement of the Company's 1986 Incentive Stock Option Plan. As amended and
restated the Plan shall apply to ISOs issued by the Company on or after the date
of such amendment of the Plan, but the Plan as so amended shall apply to any ISO
issued prior to such amendment if and only to the extent that the Incentive
Stock Option Agreement pursuant to which such ISO was granted is amended in
writing to adopt the amended terms of the Plan.


 
2. SHARES SUBJECT TO THE PLAN.
 


The number of Shares subject to this Plan as to which Options may be granted
from time to time shall be 8,550,000, or the equivalent of such number of Shares
after the Administrator, in its sole discretion, has interpreted the effect of
any stock split, stock dividend, combination, recapitalization or similar
transaction effected after such date.


If an Option ceases to be "outstanding," in whole or in part, the Shares which
were subject to such Option shall be available for the granting of other Options
under the Plan. Any Option shall be treated as "outstanding" until such Option
is exercised in full, or terminates or expires under the provisions of the Plan,
or by agreement of the parties to the pertinent Option Agreement.


 
3. ADMINISTRATION OF THE PLAN.
 


The Administrator of the Plan will be the Board of Directors, except to the
extent the Board of Directors delegates its authority to a Committee of the
Board of Directors. The Plan is intended to comply with Rule 16b-3 or its
successors, promulgated pursuant to Section 16 of the Securities Exchange Act of
1934, as amended (the "1934 Act"), with respect to Participants who are subject
to Section 16 of the 1934 Act, and any provision in this Plan with respect to
such persons contrary to Rule 16b-3 shall be deemed null and void to the extent
permissible by law and deemed appropriate by the Administrator. Subject to the
provisions of the Plan, the Administrator is authorized to:


a interpret the provisions of the Plan or of any Option or Option Agreement and
to make all rules and determinations which it deems necessary or advisable for
the administration of the Plan;


b. determine which employees of the Company or of an Affiliate shall be
designated as Key Employees and which of the Key Employees, directors and
consultants shall be granted Options;

3

--------------------------------------------------------------------------------



c. determine the number of Shares for which an Option or Options shall be
granted; and




d. specify the terms and conditions upon which an Option or Options may be
granted; provided, however, that all such interpretations, rules,
determinations, terms and conditions shall be made and prescribed in the context
of preserving the tax status under Code Section 422 of those Options which are
designated as ISOs. Subject to the foregoing, the interpretation and
construction by the Administrator of any provisions of the Plan or of any Option
granted under it shall be final, unless otherwise determined by the Board of
Directors, if the Administrator is other than the Board of Directors.


 
4. ELIGIBILITY FOR PARTICIPATION.
 


The Administrator will, in its sole discretion, name the Participants in the
Plan, provided, however, that each Participant must be a Key Employee, director
or consultant of the Company or of an Affiliate at the time an Option is
granted. Notwithstanding any of the foregoing provisions, the Administrator may
authorize the grant of an Option to a person not then an employee, director or
consultant of the Company or of an Affiliate. The actual grant of such Option,
however, shall be conditioned upon such person becoming eligible to become a
Participant at or prior to the time of the execution of the Option Agreement
evidencing such Option. ISOs may be granted only to Key Employees. Non-Qualified
Options may be granted to any Key Employee, director or consultant of the
Company or an Affiliate. Granting of any Option to any individual shall neither
entitle that individual to, nor disqualify him or her from, participation in any
other grant of Options.


 
5. TERMS AND CONDITIONS OF OPTIONS.
 


Each Option shall be set forth in an Option Agreement, duly executed by the
Company and by the Participant. The Option Agreements, which may be changed in
the Administrator's discretion for any particular Participant (provided that any
change in the Incentive Stock Option Agreement is not inconsistent with Code
Section 422), shall be subject to the following terms and conditions.


5.1 Non-Qualified Options: Each Option intended to be a Non-Qualified Option
shall be subject to the terms and conditions which the Administrator determines
to be appropriate and in the best interest of the Company, subject to the
following minimum standards for any such Non-Qualified Option:

4

--------------------------------------------------------------------------------





a. The Option Agreement shall be in writing in the form approved by the
Administrator, with such modifications to such form as the Administrator shall
approve;


b. Option Price: The option price (per share) of the Shares covered by each
Option shall be determined by the Administrator but shall not be less than one
hundred percent (100%) of the Fair Market Value per share of the Shares on the
date of the grant of the Option.


c. Each Option Agreement shall state the number of Shares to which it pertains;
and


d. Each Option Agreement shall state the date on which it first is exercisable
and the date after which it may no longer be exercised. Except as otherwise
determined by the Administrator, each Option granted hereunder shall become
cumulatively exercisable in four (4) equal annual installments of twenty-five
percent (25%) each, commencing on the first anniversary date of the Option
Agreement executed by the Company and the Participant with respect to such
Option, and continuing on each of the next three (3) anniversary dates.


e. Each Option shall terminate not more than 10 (ten) years from the date of
grant thereof or at such earlier time as the Option Agreement may provide.


5.2 ISOs: Each Option intended to be an ISO shall be issued only to a Key
Employee and be subject to at least the following terms and conditions, with
such additional restrictions or changes as the Administrator determines are
appropriate but not in conflict with Code Section 422 and relevant regulations
and rulings of the Internal Revenue Service:


a. Minimum standards: The ISO shall meet the minimum standards for Non-Qualified
Options, as described in subparagraph 5.1 above, except clauses (a), (b) and (e)
there under.


b. Option Agreement: The Option Agreement for an ISO shall be in writing in
substantially the form as approved by the Administrator, with such changes to
such form as the Administrator shall approve, provided any changes are not
inconsistent with Code Section 422.


c. Option Price: Immediately before the Option is granted, if the Participant
owns, directly or by reason of the applicable attribution rules in Code Section
424(d):

5

--------------------------------------------------------------------------------






   
i.
Ten percent (10%) or less of the total combined voting power of all classes of
share capital of the Company or an Affiliate, the Option price per share of the
Shares covered by each Option shall not be less than one hundred percent (100%)
of the Fair Market Value per share of the Shares on the date of the grant of the
Option;




   
ii.
More than ten percent (10%) of the total combined voting power of all classes of
share capital of the Company or an Affiliate, the Option price per share of the
Shares covered by each Option shall be not less than one hundred ten percent
(110%) of the said Fair Market Value on the date of grant.



d. Term of Option: For Participants who own:



   
i.
Ten percent (10%) or less of the total combined voting power of all classes of
share capital of the Company or an Affiliate, each Option shall terminate not
more than ten (10) years from the date of the grant or at such earlier time as
the Option Agreement may provide;




   
ii.
More than ten percent (10%) of the total combined voting power of all classes of
share capital of the Company or an Affiliate, each Option shall terminate not
more than five (5) years from the date of the grant or at such earlier time as
the Option Agreement may provide.



e. Limitation on Yearly Exercise: The Option Agreements shall restrict the
amount of Options which may be exercisable in any calendar year (under this or
any other ISO plan of the Company or an Affiliate) so that the aggregate Fair
Market Value (determined at the time each ISO is granted) of the stock with
respect to which ISOs are exercisable for the first time by the Participant in
any calendar year does not exceed one hundred thousand dollars ($100,000),
provided that this subparagraph (e) shall have no force or effect if its
inclusion in the Plan is not necessary for Options issued as ISOs to qualify as
ISOs pursuant to Section 422(d) of the Code.


f. Limitation on Grant of ISOs: No ISOs shall be granted after the expiration of
the earlier of ten (10) years from the date of the adoption of the Plan by the
Company or the approval of the Plan by the shareholders of the Company.

6

--------------------------------------------------------------------------------





 
6. EXERCISE OF OPTION AND ISSUANCE OF SHARES.
 


An Option (or any part or installment thereof) shall be exercised by giving
written notice to the Company at its principal office address, together with
provision for payment of the full purchase price in accordance with this
paragraph for the shares as to which such Option is being exercised, and upon
compliance with any other condition(s) set forth in the Option Agreement. Such
written notice shall be signed by the person exercising the Option, shall state
the number of Shares with respect to which the Option is being exercised and
shall contain any representation required by the Plan or the Option Agreement.
Payment of the purchase price for the shares as to which such Option is being
exercised shall be made (a) in United States dollars in cash or by check, or (b)
at the discretion of the Administrator, through delivery of shares of Common
Stock having a fair market value equal as of the date of the exercise to the
cash exercise price of the Option, determined in good faith by the Board of
Directors of the Company, (c) at the discretion of the Administrator, by
delivery of the grantee's personal recourse note bearing interest payable not
less than annually at no less than 100% of the applicable Federal rate, as
defined in Section 1274(d) of the Code, (d) at the discretion of the
Administrator, in accordance with a cashless exercise program established with a
securities brokerage firm, and approved by the Administrator, or (e) at the
discretion of the Administrator, by any combination of (a), (b), (c) and (d)
above. Notwithstanding the foregoing, the Administrator shall accept only such
payment on exercise of an ISO as is permitted by Section 422 of the Code.


The Company shall then reasonably promptly deliver the Shares as to which such
Option was exercised to the Participant (or to the Participant's Survivors, as
the case may be). In determining what constitutes "reasonably promptly," it is
expressly understood that the delivery of the Shares may be delayed by the
Company in order to comply with any law or regulation which requires the Company
to take any action with respect to the Shares prior to their issuance. The
Shares shall, upon delivery, be evidenced by an appropriate certificate or
certificates for paid-up, non-assessable Shares.


The Administrator shall have the right to accelerate the date of exercise of any
installment of any Option, provided that the Administrator shall not accelerate
the exercise date of any installment of any Option granted to any Key Employee
as an ISO, (and not previously converted into a Non-Qualified Option pursuant to
Article 18) without the prior approval of the Participant, if such acceleration
would violate the annual vesting limitation contained in Section 422(d) of the
Code, as described in paragraph 5(e).


 
7. RIGHTS AS A SHAREHOLDER.
 


No Participant to whom an Option has been granted shall have rights as a
shareholder with respect to any Shares covered by such Option, except after due
exercise

7

--------------------------------------------------------------------------------



of the Option and provision for payment of the full purchase price for the
Shares being purchased pursuant to such exercise.


 
8. ASSIGNABILITY AND TRANSFERABILITY OF OPTIONS.
 


By its terms, an Option granted to a Participant shall not be transferable by
the Participant other than by will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act or the rules thereunder, and
shall be exercisable, during the Participant's lifetime, only by such
Participant (or by his or her legal representative). Such Option shall not be
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
Any attempted transfer, assignment, pledge, hypothecation or other disposition
of any Option or of any rights granted thereunder contrary to the provisions of
this Plan, or the levy of any attachment or similar process upon an Option,
shall be null and void.


 
9.
EFFECT OF TERMINATION OF SERVICE OTHER THAN "FOR CAUSE".

 


Except as otherwise provided in the pertinent Option Agreement, in the event of
a termination of service (whether as an employee or consultant) before the
Participant has exercised all Options, the following rules apply:


a. A Participant who ceases to be an employee or consultant of the Company or of
an Affiliate (for any reason other than termination "for cause," Disability, or
death for which events there are special rules in Articles 10, 11, and 12,
respectively), may exercise any Option granted to him or her to the extent that
the right to purchase Shares has accrued on the date of such termination of
service, but only within such term as the Administrator has designated in the
pertinent Option Agreement.


b. In no event may an Option Agreement provide, if the Option is intended to be
an ISO, that the time for exercise be later than three (3) months after the
Participant's termination of employment.


c. The provisions of this paragraph, and not the provisions of Article 11 or 12,
shall apply to a Participant who subsequently becomes disabled or dies after the
termination of employment or consultancy, provided, however, in the case of a
Participant's death, the Participant's survivors may exercise the Option within
six (6) months after the date of the Participant's death, but in no event after
the date of expiration of the term of the Option.


d. Notwithstanding anything herein to the contrary, if subsequent to a
Participant's termination of employment or consultancy, but prior to the  

8

--------------------------------------------------------------------------------



exercise of an Option, the Board of Directors determines that, either prior or
subsequent to the Participant's termination, the Participant engaged in conduct
which would constitute "cause," then such Participant shall forthwith cease to
have any right to exercise any Option.


e. A Participant to whom an Option has been granted under the Plan who is absent
from work with the Company or with an Affiliate because of temporary disability
(any disability other than a permanent and total Disability as defined in
Article 1 hereof), or who is on leave of absence for any purpose, shall not,
during the period of any such absence, be deemed, by virtue of such absence
alone, to have terminated such Participant's employment or consultancy with the
Company or with an Affiliate, except as the Administrator may otherwise
expressly provide.


f. Options granted under the Plan shall not be affected by any change of
employment or other service within or among the Company and any Affiliates so
long as the Participant continues to be an employee or consultant of the Company
or any Affiliate, provided, however, if a Participant's employment by either the
Company or an Affiliate should cease (other than to become an employee of an
Affiliate or the Company), such termination shall affect the Participant's
rights under any Option granted to such Participant in accordance with the terms
of the Plan and the pertinent Option Agreement.


 
10. EFFECT OF TERMINATION OF SERVICE "FOR CAUSE".
 


Except as otherwise provided in the pertinent Option Agreement, the following
rules apply if the Participant's service (whether as an employee or consultant)
is terminated "for cause" prior to the time that all of his or her outstanding
Options have been exercised:


a. All outstanding and unexercised Options as of the date the Participant is
notified his or her service is terminated "for cause" will immediately be
forfeited, unless the Option Agreement provides otherwise.


b. For purposes of this Article, "cause" shall include (and is not limited to)
dishonesty with respect to the employer, insubordination, substantial
malfeasance or nonfeasance of duty, unauthorized disclosure of confidential
information, and conduct substantially prejudicial to the business of the
Company or any Affiliate. The determination of the Administrator as to the
existence of cause will be conclusive on the Participant and the Company.

9

--------------------------------------------------------------------------------





c. "Cause" is not limited to events which have occurred prior to a Participant's
termination of service, nor is it necessary that the Administrator's finding of
"cause" occur prior to termination. If the Administrator determines, subsequent
to a Participant's termination of service but prior to the exercise of an
Option, that either prior or subsequent to the Participant's termination the
Participant engaged in conduct which would constitute "cause," then the right to
exercise any Option is forfeited.


d. Any definition in an agreement between the Participant and the Company or an
Affiliate which contains a conflicting definition of "cause" for termination and
which is in effect at the time of such termination shall supersede the
definition in this Plan with respect to such Participant.


 
11. EFFECT OF TERMINATION OF SERVICE FOR DISABILITY.
 


Except as otherwise provided in the pertinent Option Agreement, a Participant
who ceases to be an employee of or consultant to the Company or of an Affiliate
by reason of Disability may exercise any Option granted to such Participant:


a. to the extent that the right to purchase Shares has accrued on the date of
his Disability; and


b. in the event rights to exercise the Option accrue periodically, to the extent
of a pro rata portion of any additional rights as would have accrued had the
Participant not become Disabled prior to the end of the accrual period which
next ends following the date of Disability. The proration shall be based upon
the number of days of such accrual period prior to the date of Disability.


A Disabled Participant may exercise such rights only within a period of not more
than one (1) year after the date that the Participant became Disabled or, if
earlier, within the originally prescribed term of the Option.


The Administrator shall make the determination both of whether Disability has
occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such determination).
If requested, the Participant shall be examined by a physician selected or
approved by the Administrator, the cost of which examination shall be paid for
by the Company.

10

--------------------------------------------------------------------------------





 
12. EFFECT OF DEATH WHILE AN EMPLOYEE OR CONSULTANT.
 


Except as otherwise provided in the pertinent Option Agreement, in the event of
the death of a Participant to whom an Option has been granted while the
Participant is an employee or consultant of the Company or of an Affiliate, such
Option may be exercised by the Participant's Survivors:


a. to the extent exercisable but not exercised on the date of death; and


b. in the case of an Option, in the event rights to exercise the Option accrue
periodically, to the extent of a pro rata portion of such rights based upon the
number of days prior to the Participant's death and during the accrual period
which next ends following the date of death.


If the Participant's Survivors wish to exercise the Option, they must take all
necessary steps to exercise the Option within one (1) year after the date of
death of such Participant, notwithstanding that the decedent might have been
able to exercise the Option as to some or all of the Shares on a later date if
he or she had not died and had continued to be an employee or consultant or, if
earlier, within the originally prescribed term of the Option.


 
13. TERMINATION OF NON-EMPLOYEE DIRECTORS' OPTION RIGHTS.
 


Except as otherwise provided in the pertinent Option Agreement, if a
non-employee director who receives Options:


a.  ceases to be a member of the Board of Directors of the Company for any
reason other than death or Disability, any then unexercised Options granted to
such non-employee director may be exercised by the director within a period of
ninety (90) days after the date the director ceases to be a member of the Board
of Directors, but only to the extent of the number of shares with respect to
which the Options are exercisable on the date the director ceases to be a member
of the Board of Directors, and in no event later than the expiration date of the
Option; or


b. ceases to be a member of the Board of Directors of the Company by reason of
his or her death or Disability, any then unexercised Options granted to such
non-employee director may be exercised by the director (or by the director's
personal representative, heir or legatee, in the event of death) within a period
of one hundred eighty (180) days after the date the director ceases to be a
member of the Board of Directors, but only to the extent of the number of Shares
with respect to which the Options are exercisable on

11

--------------------------------------------------------------------------------



the date the director ceases to be a member of the Board of Directors, and in no
event later than the expiration date of the Option.
 
14. PURCHASE FOR INVESTMENT.
 


Unless the offering and sale of the Shares to be issued upon the particular
exercise of an Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the "Act"), the
Company shall be under no obligation to issue the Shares covered by such
exercise unless and until the following conditions have been fulfilled:


a. The person(s) who exercise such Option shall warrant to the Company, prior to
receipt of the Shares, that such person(s) are acquiring such Shares for their
own respective accounts, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon the certificate(s) evidencing
their Shares issued pursuant to such exercise or such grant:


"The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, in the absence of an effective registration statement of the shares
under the Securities Act of 1933 or an opinion of counsel satisfactory to the
Company that an exemption from registration is then available."


b. The Company shall have received an opinion of its counsel that the Shares may
be issued upon such particular exercise in compliance with the Act without
registration thereunder.


The Company may delay issuance of the Shares until completion of any action or
obtaining of any consent which the Company deems necessary under any applicable
law (including, without limitation, state securities or "blue sky"laws).


 
15. DISSOLUTION OR LIQUIDATION OF THE COMPANY.
 


Upon the dissolution or liquidation of the Company, all Options granted under
this Plan which as of such date shall not have been exercised will terminate and
become null and void; provided, however, that if the rights of a Participant or
a Participant's Survivors have not otherwise terminated and expired, the
Participant or the Participant's Survivors will have the right immediately prior
to such dissolution or liquidation to exercise any Option to the extent that the
right to purchase Shares has accrued under the Plan as of the date immediately
prior to such dissolution or liquidation.

12

--------------------------------------------------------------------------------





 
16. ADJUSTMENTS.
 


Upon the occurrence of any of the following events, a Participant's rights with
respect to any Option granted to him or her hereunder which have not previously
been exercised in full shall be adjusted as hereinafter provided, unless
otherwise specifically provided in the written agreement between the optionee
and the Company relating to such Option:


a. Stock Dividends and Stock Splits. If the shares of Common Stock shall be
subdivided or combined into a greater or smaller number of shares or if the
Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, the number of shares of Common Stock deliverable upon
the exercise of such Option shall be appropriately increased or decreased
proportionately, and appropriate adjustments shall be made in the purchase price
per share to reflect such subdivision, combination or stock dividend.


b. Consolidations or Mergers. If the Company is to be consolidated with or
acquired by another entity in a merger, sale of all or substantially all of the
Company's assets or any similar transaction or transaction having the same
effect (an "Acquisition"), the Compensation Committee of the Board of Directors
of the Company, prior to consummation of such Acquisition shall, as to
outstanding Options, either (i) make appropriate provisions, if necessary, for
the continuation of such Options by substituting on an equitable basis for the
shares then subject to such Options (A) the securities of any successor or
acquiring entity, or (B) other consideration payable with respect to the
outstanding shares of Common Stock in connection with the Acquisition; or (ii)
upon written notice to the optionees, provide that all Options must be exercised
(all Options being made fully exercisable for purposes of this subsection)
within one year of the date of such notice, at the end of which period the
Options shall terminate; or (iii) terminate all Options in exchange for a cash
payment equal to the excess of the fair market value of the shares subject to
such Options (all Options being made fully exercisable for purposes of this
subsection) over the exercise price thereof.


c. Recapitalization or Reorganization. In the event of a recapitalization or
reorganization of the Company (other than a transaction described in
subparagraph B above) pursuant to which securities of the Company or of another
corporation are issued with respect to the outstanding shares of Common Stock,
an optionee upon exercising an Option shall be entitled to receive for the
purchase price paid upon such exercise the securities he or she would have
received if he or she had exercised such Option prior to such recapitalization
or reorganization.

13

--------------------------------------------------------------------------------







d. Modification of ISOs. Notwithstanding the foregoing, any adjustments made
pursuant to subparagraphs A, B or C with respect to ISOs shall be made only
after the Administrator, after consulting with counsel for the Company,
determines whether such adjustment would constitute a "modification" of such
ISOs (as that term is defined in Section 424(h) of the Code) or would cause any
adverse tax consequences for the holders of such ISOs. If the Administrator
determines that such adjustments made with respect to ISOs would constitute a
modification of such ISOs, it may refrain from making such adjustments, unless
the holder of an ISO specifically requests in writing that such adjustment be
made and such writing indicates that the holder has full knowledge of the
consequences of such "modification" on his or her income tax treatment with
respect to the ISO. This paragraph shall not apply to the acceleration of the
vesting of any option which would cause any portion of the option to violate the
annual vesting limitation contained in Section 422(d) of the Code, as described
in Article 5 subparagraph 5.2(e).


e. Change of Control. In the event of either (A) an Acquisition that also
constitutes a Change of Control, where outstanding options are assumed or
substituted in accordance with subparagraph b clause (i) above; or (B) a Change
of Control that does not also constitute an Acquisition, then all Options
outstanding under the Plan shall become fully vested and immediately exercisable
as of the date of the Change of Control. The provisions of this subparagraph e
shall be retroactive and shall apply to all Options granted under the Plan,
regardless of the date of grant.


Change of Control means the occurrence of any of the following events:


(i) Change in Ownership. Any “Person” (as such term is used in Sections 13(d)
and 14(d) of the 1934 Act) becomes the “Beneficial Owner” (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities (excluding for this purpose any such voting
securities held by the Company or its Affiliates or by any employee benefit plan
of the Company) pursuant to a transaction or a series of related transactions
which the Board of Directors does not approve; or


(ii) Merger/Sale of Assets. (A) A merger or consolidation of the Company whether
or not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or

14

--------------------------------------------------------------------------------



by being converted into voting securities of the surviving entity or the parent
of such corporation) at least 50% of the total voting power represented by the
voting securities of the Company or such surviving entity or parent of such
corporation, as the case may be, outstanding immediately after such merger or
consolidation; (B) or the stockholders of the Company approve an agreement for
the sale or disposition by the Company of all or substantially all of the
Company’s assets; or



 
(iii)
Change in Board Composition. A change in the composition of the Board of
Directors, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of February 1, 2006, or (B) are elected, or
nominated for election, to the Board of Directors with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company). 

 
17. ISSUANCES OF SECURITIES.
 


Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares subject to Options. Except as expressly provided
herein, no adjustments shall be made for dividends paid in cash or in property
(including without limitation, securities) of the Company.


 
18. FRACTIONAL SHARES.
 


No fractional share shall be issued under the Plan and the person exercising
such right shall receive from the Company cash in lieu of such fractional share
equal to the Fair Market Value thereof.


 
19.
CONVERSION OF ISOS INTO NON-QUALIFIED OPTIONS: TERMINATION OF ISOS.

 


The Administrator, at the written request of any optionee, may in its discretion
take such actions as may be necessary to convert such optionee's ISOs (or any
installments or portions of installments thereof) that have not been exercised
on the date of conversion into Non-Qualified Options at any time prior to the
expiration of such ISOs, regardless of whether the optionee is an employee of
the Company or an Affiliate at the time of such conversion. Such actions may
include, but not be limited to, extending the exercise

15

--------------------------------------------------------------------------------



period or reducing the exercise price of the appropriate installments of such
Options. At the time of such conversion, the Administrator (with the consent of
the optionee) may impose such conditions on the exercise of the resulting
Non-Qualified Options as the Administrator in its discretion may determine,
provided that such conditions shall not be inconsistent with this Plan. Nothing
in the Plan shall be deemed to give any optionee the right to have such
optionee's ISO's converted into Non-Qualified Options, and no such conversion
shall occur until and unless the Administrator takes appropriate action. The
Administrator, with the consent of the optionee, may also terminate any portion
of any ISO that has not been exercised at the time of such termination.
 
20. WITHHOLDING.
 
Upon the exercise of a Non-Qualified Option, the making of a Disqualifying
Disposition (as defined in paragraph 21) or the vesting of restricted Common
Stock acquired on the exercise of an Option hereunder, the Company may withhold
from the optionee's wages, if any, or other remuneration, or may require the
optionee to pay additional federal, state, and local income tax withholding and
employee contributions to employment taxes in respect of the amount that is
considered compensation includible in such person's gross income. The
Administrator in its discretion may condition the exercise of an Option or the
vesting of restricted Common Stock acquired by exercising an Option on the
grantee's payment of such additional income tax withholding and employee
contributions to employment taxes.
 
21. NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION.
 


Each Key Employee who receives an ISO must agree to notify the Company in
writing immediately after the Key Employee makes a Disqualifying Disposition of
any shares acquired pursuant to the exercise of an ISO. A Disqualifying
Disposition is any disposition (including any sale) of such shares before the
later of (a) two years after the date the Key Employee was granted the ISO, or
(b) one year after the date the Key Employee acquired shares by exercising the
ISO. If the Key Employee has died before such stock is sold, these holding
period requirements do not apply and no Disqualifying Disposition can occur
thereafter.
 
22. TERMINATION OF THE PLAN.
 


Except as provided in the following sentence, the Plan will terminate on
November 12, 2007. The Plan may be terminated at an earlier date by vote of the
stockholders of the Company provided, however, that any such earlier termination
will not affect any Options granted or Option Agreements executed prior to the
effective date of such termination.
 
23. AMENDMENT OF THE PLAN.
 


The Plan may be amended by the stockholders of the Company. The Plan may also be
amended by the Administrator, including, without limitation, to the extent
necessary to qualify any or all outstanding ISOs granted under the Plan or ISOs
to be granted under

16

--------------------------------------------------------------------------------



the Plan for favorable federal income tax treatment (including deferral of
taxation upon exercise) as may be afforded incentive stock options under Section
422 of the Code, to the extent necessary to ensure the compliance of the Plan
with Rule 16b-3 under the 1934 Act, and to the extent necessary to qualify the
shares issuable upon exercise of any outstanding options granted, or options to
be granted, under the Plan for listing on any national securities exchange or
quotation in any national automated quotation system of securities dealers. Any
amendment approved by the Administrator which is of a scope that requires
stockholder approval including, without limitation, in order to ensure favorable
federal income tax treatment for any incentive stock options or to ensure the
qualification of the Plan under Rule 16b-3 shall be subject to obtaining such
stockholder approval. In addition, if Nasdaq amends its corporate governance
rules so that such rules no longer require stockholder approval of “material
amendments” of equity compensation plans, then, from and after the effective
date of such an amendment to the Nasdaq rules, no amendment of the Plan which
(i) materially increases the number of shares to be issued under the Plan (other
than to reflect a reorganization, stock split, merger, spinoff or similar
transaction); (ii) materially increases the benefits to Participants, including
any material change to: (a) permit a repricing (or decrease in exercise price)
of outstanding Options, (b) reduce the price at which Shares or Options may be
offered, or (c) extend the duration of the Plan; (iii) materially expands the
class of Participants eligible to participate in the Plan; or (iv) expands the
types of awards provided under the Plan shall become effective unless
stockholder approval is obtained. Any modification or amendment of the Plan
shall not, without the consent of an optionee, adversely affect his or her
rights under an option previously granted to him or her. With the consent of the
optionee affected, the Administrator may amend outstanding option agreements in
a manner not inconsistent with the Plan.
 
24. EMPLOYMENT OR OTHER RELATIONSHIP.
 


Nothing in this plan or any Option Agreement shall be deemed to prevent the
Company or an Affiliate from terminating the employment, consultancy or director
status of a Participant, nor to prevent a Participant from terminating his or
her own employment, consultancy or director status or to give any Participant a
right to be retained in employment or other service by the Company or any
Affiliate for any period of time.


 
25. GOVERNING LAW.
 




This Agreement shall be construed and enforced in accordance with the laws of
The Commonwealth of Massachusetts.

17

--------------------------------------------------------------------------------




